      Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 1 of 15
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                        IN THE UNITED STATES DISTRICT COURT                             August 20, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

TIMOTHY K. CALLERY, JOHN B.                     §
FRAZIER, and JAMES T. WILLIAMS,                 §
                                                §
                        Plaintiffs,             §
                                                §
vs.                                             §           CIVIL ACTION NO. H-21-1086
                                                §
EXXONMOBIL CORPORATION, and                     §
THE EXXONMOBIL MEDICAL PLAN,                    §
                                                §
                        Defendants.             §

                                 MEMORANDUM AND OPINION

        Timothy Callery, John Frazier, and James Williams are American citizens and former

employees of ExxonMobil Corporation.          (Docket Entry No. 11 at 3).       Each worked for

ExxonMobil for decades, both in and outside the United States. Each is married to a Thai citizen

and has lived as a retiree in Thailand for more than four years. (Docket Entry No. 15 at 1). None

plans to live in the United States.

        Each plaintiff is a current beneficiary of ExxonMobil’s Retiree Medical Plan. (Docket

Entry No. 4 at ¶ 46; Docket Entry No. 11 at 3 n.1). In the fall of 2020, each was informed in

writing that he must have a physical U.S. street address and be enrolled in Medicare to continue to

be eligible for Plan benefits after December 31, 2021. (Docket Entry No. 4 at ¶ 49; Docket Entry

No. 15-2). The writing stated that medical coverage would end on December 31, 2021, for any

plan participant not living in the United States. (Docket Entry No. 4 at ¶ 50). This policy change

affected fewer than 200 out of 47,000 plan participants. (Id. at ¶ 52). The plaintiffs must have

health insurance to remain in Thailand, and they allege that they cannot find replacement coverage

there. (Id. at ¶¶ 46, 51, 59).
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 2 of 15




       In April 2021, the plaintiffs sued ExxonMobil. The plaintiffs claim that ExxonMobil

discriminated against them, in violation of ERISA § 510, by requiring all retirees over 65 to live

in the United States to receive health benefits under the Plan. (Id. at ¶¶ 64, 68). They assert causes

of action (1) for age discrimination under 29 U.S.C. §§ 1140, 1132(a)(1); (2) breach of fiduciary

duty under 29 U.S.C. § 1004; (3) an “ERISA cause of action under 29 U.S.C. § 1132”; and (4)

detrimental reliance, seeking a declaratory judgment that they are entitled to continued coverage

despite their age and foreign residence. (Id. at ¶¶ 68, 76, 77, 80, 83).

       ExxonMobil moved to dismiss the claims under Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6). (Docket Entry No. 11). ExxonMobil argues that the claims are not ripe, the claims

are moot, and the allegations do not state a claim for relief. (Docket Entry No. 14 at 3–7). The

plaintiffs responded, and the court held oral argument on the motion. After careful review, the

court denies the motion to dismiss under Rule 12(b)(1), finding the claims ripe and not moot, but

grants the Rule 12(b)(6) motion to dismiss for failure to state a claim. Because further amendment

would be futile, the dismissal is with prejudice. The reasons are explained below.

I.     The Legal Standards

       A.      A Motion to Dismiss under Rule 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s subject-matter

jurisdiction. “A case is properly dismissed, for lack of subject matter jurisdiction when the court

lacks the statutory or constitutional power to adjudicate the case.” M.J.L. v. McAleenan, 420 F.

Supp. 3d 588, 593 (W.D. Tex. 2019) (quoting Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). Lack of subject matter jurisdiction may be found

in any one of three instances: (1) the complaint alone; (2) the complaint supplemented by

undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed facts



                                                  2
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 3 of 15




plus the court's resolution of disputed facts. King v. U.S. Dept. of Veterans Affairs, 728 F.3d 410,

413 (5th Cir. 2013).      The plaintiff bears the burden of demonstrating that subject-matter

jurisdiction exists. See Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). A court lacks

power to decide a claim when a plaintiff lacks standing to bring the claim.

        Standing requires: “(1) an “injury in fact” that is (a) concrete and particularized and (b)

actual or imminent; (2) a causal connection between the injury and the conduct complained of; and

(3) the likelihood that a favorable decision will redress the injury.” Croft v. Governor of Tex., 562

F.3d 735, 745 (5th Cir. 2009) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

As “the party invoking federal jurisdiction,” the plaintiffs “bear[ ] the burden of establishing these

elements.” Lujan, 504 U.S. at 561. They must meet this burden “with the manner and degree of

evidence required at the successive stages of the litigation,” which means that “on a motion to

dismiss, plaintiffs must allege facts that give rise to a plausible claim of . . . standing.” Cornerstone

Christian Sch. v. Univ. Interscholastic League, 563 F.3d 127, 133–34 (5th Cir. 2009) (quoting

Lujan, 504 U.S. at 561). When a complaint seeks multiple kinds of relief, the plaintiff must show

standing “for each type of relief sought.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)

(citing City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983)).

        B.      A Motion to Dismiss under Rule 12(b)(6)

        Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). In Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007),

and Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court confirmed that Rule 12(b)(6) must

be read in conjunction with Rule 8(a), which requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). To withstand a Rule 12(b)(6)

motion, a complaint must contain “enough facts to state a claim to relief that is plausible on its



                                                    3
      Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 4 of 15




face.” Twombly, 550 U.S. at 570. The Supreme Court explained that “the pleading standard Rule

8 announces does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 677.

        A court considers only the pleadings in deciding a motion for judgment on the pleadings,

see Brittan Commc’ns Int’l Corp. v. Sw. Bell Tel. Co., 313 F.3d 899, 904 (5th Cir. 2002), but

“[d]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings

if they are referred to in the plaintiff’s complaint and are central to her claim.” See, e.g., Causey v.

Sewell Cadillac–Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004); In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007); see also 5B Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1357, at 509–10 (3d ed. 2004) (stating that “matters

incorporated by reference or integral to the claim [and] items appearing in the record of the case . . .

may be considered by the district judge without converting the [Rule 12(b)(6)] motion into one for

summary judgment”). Although material allegations in the complaint must be accepted as true

and construed in the light most favorable to the nonmoving party, a court is not required to accept

conclusory legal allegations cast in the form of factual allegations if those conclusions cannot

reasonably be drawn from the facts alleged.

II.     Analysis

        A.      Ripeness

        The “ripeness doctrine is drawn both from Article III limitations on judicial power and

from prudential reasons for refusing to exercise jurisdiction.” Roark & Hardee LP v. City of

Austin, 522 F.3d 533, 544 (5th Cir. 2008) (quoting Reno v. Catholic Social Servs., Inc., 509 U.S.

43, 57 n.18 (1993)). Ripeness separates those matters that are premature because the injury is

speculative and may never occur from those that are appropriate for judicial review. U.S. v.



                                                   4
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 5 of 15




Payton, 959 F.3d 654, 656 (5th Cir. 2020) (citing U.S. v. Carmichael, 343 F.3d 756, 761 (5th Cir.

2003)).

          “A declaratory judgment action, like any other action, must be ripe in order to be

justiciable.” TOTAL Gas & Power N. Am., Inc. v. Fed. Energy Regul. Comm., 859 F.3d 325, 332

(5th Cir. 2017). To determine ripeness, courts consider: (1) whether the issues are fit for judicial

decision and (2) the “hardship to the parties of withholding court consideration.” Roark, 522 F.3d

at 545; see also Cent. & SW Servs. v. E.P.A. 220 F.3d 683, 690 (5th Cir. 2000) (“[E]ven where an

issue presents purely legal questions, the plaintiff must show some hardship in order to establish

ripeness.”).

          The issues presented in this case make it fit for judicial decision now. Section 502(a)(1)(B)

of ERISA allows a plaintiff to bring a civil action “to clarify his rights to future benefits under the

terms of the plan.” 29 U.S.C. § 1132(a)(1)(B); see Corcoran v. United Healthcare, Inc., 965 F.2d

1321, 1335 (5th Cir. 1992) (“When a beneficiary simply wants what was supposed to have been

distributed under the plan, the appropriate remedy is 502(a)(1)(B).”). The plaintiffs assert a “right

to enforce the insurance coverage they contracted for” and have “standing to pursue alleged

breaches of this statutory duty.” N. Cypress Med. Ctr. Operating Co., Ltd. v. Cigna Healthcare,

781 F.3d 182, 194 (5th Cir. 2015).

          The fact that the insurance benefits last until December 31, 2021, does not defeat ripeness.

“Where the inevitability of the operation of a statute against certain individuals is patent, it is

irrelevant to the existence of a justiciable controversy that there will be a time delay before the

disputed provisions will come into effect.” Chevron U.S.A., Inc. v. Traillour Oil Co., 987 F.2d

1138, 1153 (5th Cir. 1993). The inevitability of the plaintiffs losing their insurance benefits is

evident; ExxonMobil has informed them that their medical coverage under the ExxonMobil benefit



                                                    5
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 6 of 15




plan ends on December 31, 2021, unless they relocate to, and have a residence address in, the

United States. (Docket Entry No. 4 at ¶ 50; see also Docket Entry No. 15-4). In November 2020,

ExxonMobil clearly informed the plaintiffs they had to reside in the United States to be entitled to

continued health benefits under the Plan.

       Ripeness requires hardships, which applies if there is a legal harm, such as the harm to the

interests advanced by the party seeking relief or the harm of “being forced to modify one’s

behavior in order to avoid future adverse consequences.” Choice Inc. of Tex. v. Greenstein, 691

F.3d 710, 715 (5th Cir. 2012) (citation omitted). The plaintiffs allege that to continue their Plan

benefits, they must move from Thailand to the United States, where their spouses do not have

citizenship, or they must purchase new health insurance so they can remain in Thailand, which

they have alleged they cannot do. (Docket Entry No. 4 at ¶¶ 49, 46, 58). This alleged “rock and a

hard place” predicament is sufficient to allege the hardship needed for ripeness. Navegar, Inc. v.

United States, 103 F.3d 994, 998 (D.C. Cir. 1997); Lake Carriers’ Ass’n v. MacMullan, 406 U.S.

498, 506–08 (1972) (finding ripeness when boat owners were effectively required, by a soon to be

implemented state law, to install new sewage pumping facilities on their boats). The motion to

dismiss for lack of ripeness is denied.

       Because this case is fit for judicial decision and there is hardship to the plaintiffs, it is ripe

for decision now.

       B.      Mootness

       Mootness has two aspects: (1) the issues presented are no longer “live”; or (2) the parties

lack a legally recognizable interest in the outcome. Fontenot v. McCraw, 777 F.3d 741, 747 (5th

Cir. 2015) (citing Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)). ExxonMobil argues that

the claims are moot because the plaintiffs have not been damaged or harmed, they have received



                                                   6
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 7 of 15




any relief to which they are entitled, and there is nothing in dispute between the parties. (Docket

Entry No. 11 at 6). But those arguments go to the merits of plaintiffs’ claims, not to justiciability.

See Bond v. United States, 564 U.S. 211, 219 (2011) (“[T]he question whether a plaintiff states a

claim for relief goes to the merits in the typical case, not the justiciability of a dispute.”) (citation

and quotation marks omitted).

        Because the issues are “live” and the parties have an interest in the outcome, the case is not

moot. The plaintiffs contest whether ExxonMobil may require them to live in the United States to

receive Plan benefits, and they will suffer harm if ExxonMobil may legally require them to do so.

The Rule 12(b)(1) motion to dismiss for mootness is denied.

        C.      The Motion to Dismiss under Rule 12(b)(6)

                1.      Section 510 of ERISA

        The plaintiffs allege that ExxonMobil discriminated against them, in violation of ERISA

§ 510, 29 U.S.C. § 1140, by removing them from the Plan while other retirees under the age of 65

living outside of the United States are allowed to remain.

        Section 510 makes it unlawful “for any person to discharge, fine, suspend, expel,

discipline, or discriminate against a participant or beneficiary . . . for the purpose of interfering

with the attainment of any right to which such participant may become entitled under the plan, this

subchapter, or the Welfare and Pension Plans Disclosure Act.” 29 U.S.C. § 1140. “An employee

bringing a Section 510 claim must show: (1) [a] prohibited adverse action by an employer (2) taken

for the purpose of interfering with the attainment of (3) any right to which the employee is

entitled.” Smith v. Crest Cadillac II, L.P., 2011 WL 4431916 at *2 (E.D. Tex. Sept. 22, 2011)

(citing Bodine v. Emp. Cas. Co., 352 F.3d 245, 250 (5th Cir. 2003)).




                                                    7
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 8 of 15




       ERISA prohibits employers from: (1) retaliating against employees “for the exercise of an

ERISA right”; and (2) preventing employees from attaining a benefit they are “entitled to under

the plan.’” Chambers v. Joseph T. Ryerson & Son, Inc., 2007 WL 1944346, at *12 (N.D. Tex.

July 2, 2007) (citing Stafford v. True Temper Sports, 123 F.3d 291, 295 (5th Cir. 1997)); see also

Maxwell v. Mech. Equip. Co., Inc., 2020 WL 5545675 at *3 (E.D. La. Sept. 16, 2020) (the plaintiff

must identify a specific right with which the defendant interfered for an ERISA § 510 claim to

survive a motion to dismiss). “To prevail on a § 510 claim, a plaintiff must prove that the defendant

had a ‘specific intent to discriminate among plan beneficiaries on grounds . . . proscribed by

section 510.’” Lee v. Verizon Comm., Inc., 954 F. Supp. 2d 486, 494 (N.D. Tex. 2013) (quoting

McGann v. H & H Music Co., 946 F.2d 401, 408 (5th Cir. 1991)).

       The plaintiffs have not alleged that ExxonMobil attempted to remove them from the Plan

in retaliation for exercising their ERISA rights or to prevent them from exercising their ERISA

rights in the future. They allege that ExxonMobil discriminated against them because of their age.

But the plaintiffs have not cited, and the court has not found, a provision of ERISA that prohibits

age distinctions. Requiring enrollment in Medicare as a condition of coverage under a retiree

health plan is not age discrimination. See 29 C.F.R. § 1625.32 (health benefits for retirees that are

“altered, reduced or eliminated when the participant is eligible for Medicare health benefits” are

exempted from acts prohibited by the Age Discrimination in Employment Act) (discussed further

in Fulghum v. Embarq Corp., 785 F.3d 395, 420 (10th Cir. 2015)). To the extent the plaintiffs

claim a right to continued participation in the Plan because they are over 65, neither the Plan nor

ERISA supports their claim. See Lee v. Verizon Commc’ns, Inc., 837 F.3d 523, 543 (5th Cir.

2016); see also Lee, 954 F. Supp. 2d at 495.

       ExxonMobil’s motion to dismiss the ERISA § 510 claim is granted.



                                                  8
     Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 9 of 15




                  2.   Sections 502(a)(1) and (3)

       The plaintiffs assert a claim under § 502(a)(1), 29 U.S.C. § 1132(a)(1), or § 502(a)(3), 29

U.S.C. § 1132(a)(3), to enjoin ExxonMobil from violating ERISA and to enforce the applicable

provisions of ERISA and the Plan terms. (Docket Entry No. 4 at ¶ 76).

       Employers are generally free to modify or terminate employee welfare plans at any time.

M & G Polymers USA, LLC v. Tackett, 574 U.S. 427 (2015); see also Wise v. El Paso Natural Gas

Co., 986 F.2d 929, 937 (5th Cir. 1993) (employers may “rethink earlier offers of contingent”

nonvested benefits); Venusti v. Horizon Blue Cross & Blue Shield of N.J., 2021 WL 2310095, at

*4 (D.N.J. June 7, 2021) (employers may reduce plan benefits by the amount Medicare would

cover); High v. E-Systems Inc., 459 F.3d 573, 579 (5th Cir. 2006) (an employer may reduce plan

benefits by the amount of the Veterans Administration benefits employees received). “To assert a

claim for benefits under ERISA, a plaintiff must identify a specific Plan term that confers the

benefits in question.” Innova Hosp. San Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc.,

995 F. Supp. 2d 587, 600 (N.D. Tex. 2014) (quotations omitted); see also Paragon Off. Servs.,

LLC v. UnitedHealthcare Ins. Co., Inc., 2012 WL 5868249, at *2 (N.D. Tex. Nov. 20, 2012) (“A

plaintiff who brings a claim for benefits must identify a specific plan term that confers the benefit

in question.”).

       The plaintiffs fail to state a § 502(a)(1) or 502(a)(3) claim against ExxonMobil. They do

not identify a specific Plan term that confers a continual right to health benefits regardless of

residence. (Docket Entry No. 4 at ¶ 76). The plaintiffs have failed to allege that ExxonMobil

violated § 502(a)(1) or (3) of ERISA.

       ExxonMobil’s motion to dismiss for failure to state a claim is granted as to the plaintiffs’

ERISA § 502(a)(1) and § 502(a)(3) claim.



                                                  9
    Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 10 of 15




               3.     Detrimental Reliance

       The plaintiffs claim that they detrimentally relied on ExxonMobil’s general representations

that it does not discriminate and is ethical in its business practices. Detrimental reliance under

ERISA, or ERISA estoppel, has three elements: “(1) material misrepresentation; (2) reasonable

and detrimental reliance upon the representation; and (3) extraordinary circumstances.” High v.

E-Systems Inc., 459 F.3d 573, 579 (5th Cir. 2006). Each is examined below.

                      a.      Material Misrepresentation

       “[A] misrepresentation is material if there is a substantial likelihood that it would mislead

a reasonable employee in making an adequately informed decision.” Fisher v. AIG Life Ins. Co.,

No. 08-CV-477, 2009 WL 3029756 at *7 (N.D. Tex. Sept. 23, 2009) (quoting Curcio v. John

Hancock Mut. Life Ins. Co., 33 F.3d 226, 237 (3d Cir. 1994); see also Sanborn-Alder v. Cigna

Grp. Ins., 771 F. Supp. 2d 713, 720 (citing Mello, 431 F. 3d at 445) (“A plaintiff can satisfy the

element of material misrepresentation if the employer misrepresented any pertinent information.”).

An omission without intent to deceive cannot be a material misrepresentation. Khan v. Am. Intern.

Grp, Inc., 654 F. Supp. 2d 617, 629 (S.D. Tex. 2009).

       “[A] ‘party’s reliance can seldom, if ever, be reasonable or justifiable if it is inconsistent

with the clear and unambiguous terms of plan documents available to or furnished to the party.’”

High, 459 F.3d at 580 (quoting Sprague v. GMC, 133 F.3d 388, 404 (6th Cir. 1998)) (the plaintiffs

failed to establish a material misrepresentation when the Plan included a clause allowing the

employer the right to “change, amend, or terminate the Plan for any reason or purpose”); see also

Cell Sci. Sys. Corp v. La Health Serv. & Indem. Co., No. 17-CV-1658, 2018 WL 3978361 at *6

(M.D. La. Aug. 20, 2018) (ending benefits that were previously covered is insufficient to show a

material misrepresentation); Nichols v. Alcatel USA, Inc., 532 F.3d 364, 375 (affirming a Rule



                                                 10
    Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 11 of 15




12(b)(6) dismissal when the plaintiffs failed to allege facts showing how the defendant’s statement

about coverage in the plan brochure was a material misrepresentation).

       The plaintiffs allege that ExxonMobil materially misrepresented that it does not

discriminate and is ethical in its business practices. The plaintiffs also allege that they made life

choices based on these representations. Courts have held that similar broad policy statements are

insufficient to state a legal claim. See, e.g., Clayton v. Vanguard Car Rental U.S.A., Inc., 761 F.

Supp. 2d 1210, 1278 (D.N.M. 2010) (a company’s policy stating that discrimination and

harassment would not be tolerated was a “general guideline” and did “not contain language specific

enough to raise a reasonable expectation that the company [was] guaranteeing a right to be free

from discrimination.”); Gokool v. Ok. City Univ., 716 F. App’x 815, 818 (10th Cir. 2017) (a broad

policy statement does not establish a contract); Moore v. Home Ins. Co., 601 F.2d 1072, 1074 (9th

Cir. 1979) (the court rejected the contention that “ERISA’s broad policy statements have legal

force” when the plaintiff could not point to an ERISA provision or Plan term that would limit the

company’s ability to fire him); Aludo v. Denver Area Council, No. 06-CV-02257, 2008 WL

3166147 at *5 (D. Colo. Aug. 5, 2008) (“A parent company’s broad policy statements regarding

employment matters is insufficient to show control of labor relations.”); Ward v. N.Y Univ., 2000

WL 1448641 (S.D.N.Y. Sept. 28, 2000) (“Relying upon . . . broad policy pronouncements, without

pointing to a single specific promise or representation is insufficient to state a claim.”).

       The plaintiffs have failed to allege a material misrepresentation because the broad policy

statements they highlight are not sufficiently specific.

                       b.      Reasonable and Detrimental Reliance

       Reliance must be both reasonable and detrimental for ERISA estoppel to apply. Mello,

431 F.3d at 445. “[A] party’s reliance can seldom, if ever, be reasonable or justifiable if it is



                                                  11
    Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 12 of 15




inconsistent with the clear and unambiguous terms of plan documents available to or furnished to

the party.” Sanborn-Alder v. Cigna Grp. Ins., 771 F. Supp. 2d 713, 720 n.4 (S.D. Tex. 2011)

(quoting Sprague v. GMC, 133 F.3d 388, 404 (6th Cir. 1998)); see also Nichols, 532 F.3d at 375

(reliance on a provision indicating that a separate medical account was set up on retirement was

unreasonable when the Plan specifically stated that Plan administrators reserved the right to change

or terminate the plan); Mello, 431 F.3d at 447 (unambiguous plan terms undercut reasonable

reliance).

        The Plan specified in unambiguous terms that ExxonMobil “reserves the right to suspend,

withdraw, amend, modify, or terminate the ExxonMobil Retiree Medical Plan or any of its

provisions at any time and for any reason.” (Docket Entry No. 15-4). The plaintiffs had notice

that their benefits were conditional. Reliance on ExxonMobil’s nondiscrimination policy was not

reasonable.

        Because the Plan clearly notified the plaintiffs of the conditional nature of the Plan benefits,

and there was no material misrepresentation, there is no detrimental reliance as a matter of law.

ExxonMobil’s motion to dismiss for failure to state a claim is granted as to the plaintiffs’

detrimental reliance claim.

               4.      Breach of Fiduciary Duty

        The plaintiffs allege that ExxonMobil is a Plan fiduciary that: (1) breached its fiduciary

duty by segregating the plaintiffs in a discriminatory way with the specific intent to deny the

plaintiffs their health benefits; and (2) breached the fiduciary duties outlined under 29 U.S.C.

§ 1004.

        Sections 502(a)(2) and 502(a)(3) are the ERISA causes of action for breach of fiduciary

duty. 29 U.S.C. § 1132(a)(2), (3); see Hughes v. Legion Ins. Co., No. H-03-0993, 2007 WL 781951



                                                   12
    Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 13 of 15




at *4 (S.D. Tex. March 12, 2007). Section 409, 29 U.S.C. § 1109(a), provides a cause of action

for breach of fiduciary duty enforceable through § 502(a)(2). Section 502(a)(2) permits a civil

action “by a participant, beneficiary or fiduciary for appropriate relief under § 1109 of this title.”

29 U.S.C. § 1132(a)(2). Courts have held that a § 409(a) claim is similar to those that “inure to

the benefit of the plan as a whole.” Nichols, 532 F.3d at 376 (citing Mass. Mut. Life Ins. Co. v.

Russell, 473 U.S. 134, 140 (1985)); see also Matassarin v. Lynch, 174 F.3d 549, 566 (5th Cir.

1999). “[M]any courts have held that claims for breach of fiduciary duty under § 502(a)(2) must

be brought in a representative capacity on behalf of the plan as a whole, with the goal of protecting

the financial integrity of the plan.” Nichols, 532 F.3d at 376 (citing LaRue, 128 S. Ct. at 1023).

       No such claim is asserted here. The plaintiffs are not seeking to represent the Plan as a

whole. Individual plan participants may not bring a private action for breach of fiduciary duty

when “it is readily apparent” from the complaint that the plaintiffs are seeking benefits for a subset

of the Plan under § 502(a)(1)(B). Rhorer v. Raytheon Eng’rs & Constructors, Inc., 181 F.3d 634,

639 (5th Cir. 1999) (citing Variety Corp. v. Howe, 516 U.S. 489, 510–16 (1996)); see Swenson v.

United of Omaha Life Ins. Co. 876 F.3d 809, 812 (5th Cir. 2017) (“Because ERISA’s civil

enforcement provision provides a direct mechanism to address the injury for which [the plaintiff]

seeks equitable relief, she cannot assert a separate ERISA claim for breach of fiduciary duty.”).

       Under ERISA § 502(a)(3), a “civil action may be brought . . . by a participant, beneficiary,

or fiduciary (A) to enjoin any act or practice which violates any provision of this title or the terms

of the plan, or (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii)

to enforce any provisions of this title or the terms of the plan.” 29 U.S.C. 1132(a)(3); see also

Vanity Corp. v. Howe, 516 U.S. 489, 512 (1996) (ERISA § 502(a)(3) authorizes lawsuits for

individualized equitable relief for breach of fiduciary obligations).        “Generally, an ERISA



                                                  13
    Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 14 of 15




§ 502(a)(3) claim for an equitable remedy may not be maintained when ERISA § 502(a)(1)(B)

affords an adequate remedy.” Manual v. Turner Indus. Grp. LLC, 905 F.3d 859, 865 (5th Cir.

2018) (quotation marks and citations omitted). ERISA § 502(a)(3) authorizes “appropriate

equitable relief” for ERISA violations. 29 U.S.C. § 502(a)(3). The relevant standard of harm

“depend[s] on the equitable theory by which the District Court provides relief.” CIGNA Corp. v.

Amara, 563 U.S. 421, 425 (2011). When plaintiffs have adequate redress through the right to bring

suit under § 502(a)(1), they cannot maintain a claim for breach of fiduciary duty under § 502(a)(3),

even if they cannot prevail on a claim under § 502(a)(1). Hollingshead v. Aetna Health, Inc., 589

F. App’x 732, 737 (5th Cir. 2014).

       The plaintiffs assert a § 502(a)(1) claim to enjoin ExxonMobil from acts that violate ERISA

or the Plan terms. (Docket Entry No. 12 at ¶ 76). Because the plaintiffs are seeking to recover

benefits under § 502(a)(1), they may not also pursue a claim for breach of fiduciary duty under

§ 502(a)(2) or § 502(a)(3).

               5.      Declaratory Judgment

       The plaintiffs also seek declaratory relief to clarify their rights under the Plan. (Docket

Entry No. 4 at ¶ 83). Because they have failed to allege an ERISA violation or a material

misrepresentation on which they reasonably relied, declaratory relief is denied




                                                 14
       Case 4:21-cv-01086 Document 22 Filed on 08/20/21 in TXSD Page 15 of 15




III.     Conclusion

         ExxonMobil’s motion to dismiss for lack of subject-matter jurisdiction is denied. The

motion to dismiss for failure to state a claim upon which relief can be granted is granted. This

civil action is dismissed with prejudice because amendment would be futile.

                SIGNED on August 20, 2021, at Houston, Texas.



                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                               15
